Citation Nr: 0636837	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) to include whether new and material evidence 
has been presented to reopen the claim.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the RO 
in Togus, Maine that reopened a previously-denied claim of 
service connection for PTSD and then denied the claim on the 
merits.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a November 1999 rating decision, the RO denied the 
veteran's claim of service connection for PTSD, and he did 
not subsequently file a Substantive Appeal.  

3.  The evidence received since is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate a claim, and raises a reasonable possibility of 
substantiating the claim.  

4.  The medical evidence shows that the veteran demonstrates 
PTSD-like symptoms but a supportable diagnosis of PTSD is not 
demonstrated.  

5.  The veteran is not shown to have engaged in combat with 
the enemy or otherwise to have submitted information 
sufficient for corroborating his claimed in-service stressful 
experiences so as to support a diagnosis of PTSD.  



CONCLUSIONS OF LAW

1.  The RO's decision in November 1999 that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  The evidence received since November 1999 is new and 
material for the purpose of reopening the claim of service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006).  

Since the Board's present action grants the appellant's 
petition to reopen the claim, there is no prejudice to the 
appellant under Kent.  Further, in view of the Board's 
favorable disposition of the appellant's petition to reopen 
his claim of service connection for PTSD, all notification 
and development action needed to render a fair decision on 
that aspect of the appeal has been accomplished.  

In regard to the underlying claim, the veteran was sent a 
letter in August 2004 informing him that to support a claim 
of service connection, the evidence must show three things: 
an injury or disease that began in service or was made worse 
during service; a current physical or mental disability shown 
by medical evidence; and, a relationship between the 
disability and an injury, disease, or event in service.  The 
veteran had ample opportunity to respond before the RO 
readjudicated the case via the Statement of the Case (SOC) in 
February 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the veteran has received notice 
that satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

A pre-decision notice letter in August 2003 asked the veteran 
to provide a detailed description of each claimed in-service 
stressor and the names of any VA or private physicians who 
had treated the claimed disorder since discharge from 
military service.  

The letter listed the evidence received to date, and informed 
the veteran that it is the claimant's responsibility to see 
that VA received requested information (except for any 
evidence kept by VA, the military, or any other Federal 
agency).  

A subsequent pre-decision letter in December 2003 informed 
the veteran that any or all of the following would help the 
RO to decide the claim: dates of medical treatment during 
service, lay statements from persons having personal 
awareness of ay disability incurred during service, records 
and statements from service medical personnel, employment 
physical examinations, medical treatment records since 
discharge from service, pharmacy prescription records, and 
insurance examination reports.  The letter specifically asked 
the veteran, "Send us any medical reports you have."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before the rating action on appeal.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  

As indicated above, the RO gave notice of what was required 
to substantiate the claim, and the veteran was afforded 
opportunity to submit information and/or evidence pertinent 
to the claim.  

Following the issuance of the August 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal prior to the RO's 
last adjudication as reflected in the Supplemental SOC (SSOC) 
of February 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the veteran's representative filed an Informal Hearing 
Presentation in October 2005 stating that there is nothing to 
add prior to the Board's review.  
  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the veteran has not been notified of the last 
two elements cited in Dingess (degree of disability, and 
effective date pertaining to the disability).  However, 
whereas the Board's decision herein denies service connection 
for PTSD, the Board's action does not establish a disability 
rating or an effective date; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The RO obtained the service medical 
records and VA medical records.  The veteran has not 
identified, and the file does not indicate, that there are 
any other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  The 
veteran has received the appropriate VA examination in 
conjunction with his claim.  

Finally, the veteran was advised of his entitlement testify 
in a hearing before the RO and/or before the Board, but 
declined to testify in such a hearing.  There is no 
indication of any further evidence that must be obtained 
before the Board adjudicates the claim on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Analysis

A.  Petition to Reopen a Previously Denied Claim

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a November 1999 rating decision, the RO denied service 
connection for PTSD.  The veteran filed a timely NOD in July 
2000, and the RO issued an SOC in September 2000 informing 
him that he now needed to file a substantive appeal within 
one year of the rating decision or within 60 days of the date 
of the SOC.  

The file does not show, and the veteran does not contend, 
that he ever filed a substantive appeal in regard to the 
November 1999 rating decision.  Accordingly, that rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1100.  
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen the claim in June 
2003.  Regarding petitions to reopen filed on or after August 
29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The medical evidence considered in conjunction with the 
November 1999 rating decision consisted of the veteran's 
service medical record and his PTSD stressor statement.  

The medical evidence associated with the claims file since 
the November 1999 rating decision includes VA Mental Health 
Clinic outpatient treatment records, a VA PTSD examination 
report and a VA Social Survey in which the examiner diagnosed 
PTSD.  

The Board finds that the newly received evidence is material 
to the issue of service connection.  In particular, the VA 
Social Survey diagnosis of PTSD addresses one of the specific 
reasons that service connection was denied in November 1999.  

As such, this evidence relates to an unestablished fact need 
to substantiate the claim and, because it addresses the 
existence of the claimed disability-an essential element of 
the claim-raises a reasonable possibility of substantiating 
the claim.  

Based on the analysis above, the Board finds that new and 
material evidence has been received, and the claim of service 
connection is reopened.  


B.  Service Connection for PTSD

As noted above, service connection may be established for 
disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Diagnosis

The evidence is inconsistent as to whether the veteran has 
been competently diagnosed with PTSD.  

VA mental health clinic notes dated from December 2001 
through December 2003 show diagnoses other than PTSD, 
including rule out anxiety disorder (December 2001) and 
moderate major depression (June 2002).  A treatment note in 
December 2003 includes the remark by a psychiatrist that he 
had  told [the veteran] that he had some PTSD symptoms, but 
[the psychiatrist] was not sure he had actual PTSD.  

A letter by the veteran's VA psychiatrist in December 2003 
states that he was currently treating the veteran for 
depression and anxiety; the letter did not mention PTSD.  In 
an April 2004 letter, the same VA psychiatrist stated that he 
was treating the veteran for depression, anxiety and "PTSD 
symptoms."  

The veteran underwent a VA PTSD examination, by a 
psychologist, in January 2004.  The psychologist reviewed the 
claims file and examined the veteran.  The psychologist 
diagnosed major depressive disorder, but did not diagnose 
PTSD.

The only document on file that purports to be a diagnosis of 
PTSD is a VA Social Survey, executed by a Licensed Clinical 
Social Worker (LCSW) in January 2004.  In that document, the 
LCSW diagnosed "chronic PTSD."  Since the LCSW did not have 
the claims file available, it is not clear whether the LCSW 
was aware of the mental health clinic notes and VA 
examination cited hereinabove.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

In this case, for reasons explained below, the Board finds 
that the LCSW's January 2004 diagnosis of PTSD is not as 
credible as the other diagnoses of record.  

First, a medical professional is not competent to opine as to 
matters outside his scope of expertise.  LeShore v. Brown, 8 
Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 
469 (1995).  Even if the Board accords an LCSW a degree of 
credibility as a "medical professional," an LCSW simply 
does not have a scope of expertise equal to a psychiatrist or 
a psychologist in pronouncing diagnoses.  Therefore, to the 
degree that the diagnosis of an LCSW is inconsistent with the 
diagnoses of a psychiatrist and a psychologist, the diagnosis 
of the LCSW is less credible than the others.  

Second, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The VA psychologist expressly has access to the claims file 
and reviewed the claims file, while the LCSW expressly did 
not have access to the file.  In this case, access to the 
claims file is an important discriminator because the file 
contained an extensive record of the veteran's symptoms and 
treatment over the preceding several years, which are 
important factors in articulating a competent diagnosis.  

Third, in the evaluation of evidence, VA adjudicators may 
properly consider consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  In this case, the diagnosis of the LCSW is 
clearly inconsistent with the weight of all other diagnoses 
of record.  

Based on this analysis, the Board finds that the veteran has 
not been competently medically diagnosed with PTSD.  


Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In his correspondence to VA, the veteran cited the following 
in-service stressors: (1) a rocket attack on an ammunition 
storage depot that caused the veteran to be trapped inside a 
bunker for an entire night, and (2) receiving incoming small 
arms fire while driving a truck.  

During the VA PTSD examination and the VA Social Survey, both 
conducted in January 2004, the veteran described the 
following additional stressors: (1) exposure to the sight of 
bodies of civilians along the road, and (2) an incident in 
which he was riding in a rickshaw and narrowly escaped being 
captured.  

Although the veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  

The veteran's Report of Discharge (DD Form 214) shows that he 
served in the Republic of Vietnam for 11 months; his military 
occupational specialty (MOS) was auto body repairman.  
However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the veteran's DD Form 214 nor his 
service medical records provide any objective evidence the 
veteran personally participated in combat or received a 
combat-related wound or traumatic injury of any kind while he 
was in the Republic of Vietnam.  

In addition to the absence of any official indices of combat 
(Purple Heart Medal, Combat Infantry Badge, etc.) there is an 
absence of any unofficial indices of combat, such as lay 
statements ("buddy statements").  

In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  

Since combat has not been established, the claimed stressors 
cannot be verified on the basis of the veteran's assertions, 
alone; rather, the claimed stressor must be demonstrated by 
objective evidence.  

In this case there is no objective evidence whatsoever to 
establish the occurrence of any claimed in-service stressor.  
The anecdotal experiences of the type cited by the veteran 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  

Similarly, while it is possible that the alleged rocket 
barrage could, conceivably, be independently verifiable, the 
veteran has not provided sufficient details to warrant any 
attempt to independently verify the occurrence of any such 
event, and has not provided any other objective evidence-to 
include statements from former service comrades-to establish 
the occurrence of this or any other in-service stressful 
event.  

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the claim 
for PTSD.  

Simply stated, the occurrence of none of the specific in-
service stressful experiences has been corroborated by 
credible evidence, and the record does not present any basis 
for further developing the record in this regard.  


Nexus

The Board has found, in its analysis, that the veteran does 
not have a competent diagnosis of PTSD and does not have any 
verified or verifiable in-service stressors.   There can 
accordingly be no medical evidence of nexus between the two.  

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent a competent diagnosis of PTSD and absent any 
credible evidence that a claimed in-service stressor 
occurred-both of which are essential criteria for 
establishing service connection for PTSD-that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence to reopen a claim for service 
connection for PTSD has been received, the appeal to this 
extent is allowed.  

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


